WIGGINTON, Judge.
Appellant, City of Tallahassee, appeals an order granting appellee’s motion for a temporary mutual injunction enjoining the parties from departing from the terms and conditions of an October 30, 1973 court-approved agreement and directing them to attempt amicable resolution of their differences. We affirm.
After careful consideration of each of the arguments asserted and the authorities cited by the parties, we find as follows: The trial court had jurisdiction under Section 86.061, Florida Statutes to adjudicate the request for injunctive relief; the record contains an evidentiary foundation to support the injunction; Talquin’s motion was adequately pled; and the appealed order is sufficiently specific.
We recognize that, pursuant to Section 366.04, Florida Statutes, any territorial disputes that may arise in this case should be resolved by the Public Service Commission. However, the circuit court has jurisdiction and the authority to determine what issues the instant suit involves and to defer to the Public Service Commission as necessary. Therefore, we affirm the trial court’s order granting appellee Talquin’s motion for in-junctive relief.
For the reasons discussed above, the City’s motion for notice of lack of subject matter jurisdiction is denied.
Affirmed.
SHIVERS, C.J., and WENTWORTH, J., concur.